NO. 07-08-0089-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

APRIL 24, 2008
______________________________

BILLIE DEAN RANDOLPH, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. A16933-0609; HONORABLE ROBERT W. KINKAID, JR., JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ABATE AND REMAND
          Appellant, Billie Dean Randolph filed a notice of appeal, on February 19, 2008, from
his revocation of community supervision.  The trial court filed its certification representing
that appellant has the right of appeal.  However, the appellate record reflects that appellant
failed to sign the certification, pursuant to Texas Rule of Appellate Procedure 25.2(d),
which requires the certification to be signed by appellant and a copy served on him.  
          Consequently, we abate the appeal and remand the cause to the 64th District Court
of Hale County for further proceedings.   On remand, the trial court shall utilize whatever
means it finds necessary to determine whether appellant desires to prosecute the appeal
and, if so, to obtain his signature on an amended trial court’s certification.
            If necessary, the trial court shall execute findings of fact, conclusions of law, and
any necessary orders it may enter regarding the aforementioned issues and cause its
findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record. 
The trial court shall file the supplemental clerk’s record and the supplemental reporter’s
record, if any, with the Clerk of this Court by May 23, 2008.  
 
                                                                                      Per Curiam 
 
Do not publish.